office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 ----------- postf-114404-09 uilc date date to supervisory internal revenue_agent ---------------------------------- natural_resources construction large_and_mid-size_business_division from chief branch associate chief_counsel income_tax accounting subject ------------------------------------------------------------------ postf-114404-09 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer subsidiary subsidiary year sec_1 - country region region bureau region power region commission partnership state foreign region company product a b ------------------------------------------------------------------ ---------------------------------- ------------------------------------------------------------------- ---------------- ---------------------------------------- ---------------------------------------------------------- -------------------------------------------------- -------------------------------------------------------- ------------------------------------------------------------------------------- -------------------------------------------------------- --------- -------------------------- --------------------------------------------------------------------------- ------ ------ ------ postf-114404-09 c d dollar_figurem issue ------ ------ ------------- whether the loss sustained with respect to taxpayer’s partnership_interest was a seizure by region or country within the meaning of sec_1231 thus resulting in an involuntary_conversion and an ordinary_loss conclusion taxpayer’s partnership_interest was not seized by region or country within the meaning of sec_1231 facts taxpayer through its related companies supplies power to the state electric utility market prior to year facing a relatively slow economy taxpayer began looking for new growth avenues as a result taxpayer formed subsidiary which was charged with expanding taxpayer’s power generation operations into the international market and the foreign region in particular company is a state-owned producer of product located in region in country company wanted to build a power plant to supply its energy needs in year company and a group of investors entered into a contract providing for formation of a joint_venture company partnership with the investor group owning a and company owning b to construct and operate a power plant the project in region in year taxpayer entered into a preliminary agreement to purchase a majority interest in the project through subsidiarie sec_1 and by year taxpayer effectively owned a c interest in partnership an investor group owned d and company continued to own b under country law the joint_venture was required to pass through an approval process involving both regional and national government authorities final approval was obtained in year in year partnership and company also executed a power purchase contract the ppc this agreement obligated company to purchase specified electric energy exclusively from the partnership at retail prices and required that company buy a the taxpayer argues in the alternative that it sustained an ordinary_loss because either its partnership interest-or the partnership assets within the partnership-became worthless or were abandoned for salvage_value see revrul_93_80 1993_2_cb_239 equity planning corp v commissioner t c memo this memorandum addresses only the sec_1231 issue we express no opinion with respect to this alternative argument postf-114404-09 substantial minimum quantity from the partnership each year regardless of whether company needed all of it under the ppc company was responsible for all interfaces with the region power grid as a result of taxpayer’s involvement it was necessary to seek reapproval of the joint_venture which was granted in year in order for the project to be operational however an interconnection agreement with the region power grid was needed shortly after taxpayer invested in the project in year there were significant organizational changes in the regulation and operation of region’s power grid prior to these changes region bureau had been responsible for control and operation of the grid and in addition had had governmental regulatory authority over electric power in region as a result of a reorganization in year however i region bureau’s regulatory function was transferred to region commission ii region bureau’s responsibility for control and operation of the grid was transferred to a new entity named region power and iii region bureau ceased to exist thus region power emerged in year as a state-owned commercial entity which was without regulatory power but which had responsibility for electric power in region from a commercial business perspective when the project was first conceived and for a number of years thereafter region experienced a shortage of reliable power by year however the market had shifted and region faced excess power capacity this left region power in a difficult position with regard to the project since region power was responsible for the business aspects of region power and since the oversupply of power meant that the project would be supplying company with power which region power would have liked to sell to company region power was soon expressing positions adverse to the project in year region power formally announced its opposition to the project and most importantly said it would not interconnect the project to the grid on terms sought by company both company and taxpayer wrote to the region government stating that region power’s position violated a prior commitment and asking the government to direct region power to enter into an interconnection agreement region and county government officials expressed their support of the project in year taxpayer bought out the investor group and increased its share in partnership to a although region power initially seemed to retreat from its opposition in year it issued a letter purporting to agree to interconnection but with restrictions on pricing and project operation hours company and taxpayer again appealed to region and country officials postf-114404-09 frustrated by region power’s position taxpayer informed the region government in year that it intended to withdraw from the project taxpayer advised company a few days later that it was withdrawing from the project and that company was in default under the ppc for failure to meet its obligation to secure interconnection later in year at taxpayer’s suggestion company the partnership and region power met several times to try to resolve the interconnection dispute finally signing an agreement on principles under which region power would serve some of company’s needs while partnership would serve new power load in a meeting in year however region power asserted a definition of new power load that would have minimized the project’s participation later in year company notified taxpayer that since the new load issue had not been resolved it would buy power from region power taxpayer rejected this and reverted to the original ppc agreement under which company would buy exclusively from the project region power in turn reverted to its position that the project could only sell to the grid not to company at wholesale rates and in limited amounts a planned meeting with region government officials and the principals of company region power and taxpayer fell through after a few sporadic efforts to resuscitate the project in late year taxpayer’s board declared its foreign power operations a discontinued business taxpayer announced in a press release that it was exiting international business and wrote off its investment in project on its financial statements in year taxpayer had purchased political risk insurance for the project in year taxpayer claimed reimbursement under the policy for the total loss of its investment in the project in year the insurance carrier denied taxpayer’s claim in year taxpayer sought arbitration in year taxpayer transferred its interest in the partnership to company and a new foreign investor in exchange for dollar_figurem taxpayer waived all claims against company and the region government taxpayer’s insurance claim was ultimately denied by the arbitration panel in year the panel ruled that while the lack of an interconnection agreement caused the end of the project there was no expropriation by a host government under the policy because region power acted as a commercial entity in control of the grid not as a government_entity with regulatory powers and region commission’s decision not to get directly involved in the controversy did not amount to a passive expropriation because among other reasons region commission was not legally obligated to intervene taxpayer filed an amended_return in year claiming an ordinary_loss for tax_year since in year taxpayer was actively seeking recovery for its loss through insurance and by its own admission considering possible legal action against company and other parties no loss deduction would be allowable under any theory in year see sec_1_165-1 in this memorandum we assume postf-114404-09 law and analysis sec_165 of the internal_revenue_code provides that there is allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_1231 provides that if the sec_1231 gains for a tax_year exceed the sec_1231 losses those gains and losses are not treated as capital_gains_and_losses under sec_1231 sec_1231 losses include losses from the compulsory or involuntary_conversion into other_property or money as a result of among other events seizure of a capital_asset that is held for more than one year in connection with a trade_or_business or a transaction entered into for profit sec_1231 provides that an uncompensated loss on the seizure of a capital_asset held for more than one year is treated as a loss from an involuntary_conversion see also sec_1_1231-1 of the income_tax regulations a partnership_interest in a going concern is a capital_asset 125_f2d_532 6th cir the sale of a partnership_interest at a loss generally results in a capital_loss sec_741 provides that in the case of a sale_or_exchange of an interest in a partnership the resulting gain_or_loss is considered as gain_or_loss from the sale_or_exchange of a capital_asset except as provided in sec_751 relating to unrealized_receivables and inventory_items however taxpayer argues that it is entitled to an ordinary_loss deduction pursuant to sec_1231 because the actions of the local foreign governmental agents and instrumentalities-in particular region power and region commission-effectively deprived taxpayer of the economically beneficial or productive use of its property to the benefit of region and country and thus resulted in a taking by country not a sale in taxpayer’s view sec_741 does not apply because the dollar_figurem that it received in year was not in substance consideration for the sale of its partnership_interest to company rather the purported sale was a means whereby region or country indirectly compensated taxpayer for the involuntary_conversion of taxpayer’s investment in partnership and the project the field counters that no identifiable property was expropriated by region or country that region power and company were acting in their capacities as commercial entities not as instrumentalities of region or country and that taxpayer has not established as a factual matter that the year sale transaction was a disguised payment of compensation by region or country we conclude that taxpayer has not established that its loss was a loss from the seizure of its interest in partnership primarily because taxpayer has not shown that region that the correct year of deduction was year when taxpayer’s insurance arbitration concluded and address solely the capital or ordinary character of that loss postf-114404-09 power whose actions in refusing to enter into an interconnection agreement on terms acceptable to taxpayer were the primary cause of taxpayer’s withdrawal from the project was exercising governmental powers or otherwise acting on behalf of the government of region or country rather the facts indicate that region power was acting in its own economic_interest in its capacity as a commercial enterprise because it wished to sell power to company generally a seizure for federal tax purposes occurs when a governmental authority enters into physical possession of property without authority of a court order with compensation to be determined later and is limited to the taking of property for public use revrul_79_269 1979_2_cb_297 an act of confiscation whether by way of seizure intervention in expropriation or similar taking of property occurs when a foreign government deprives a taxpayer of ownership of property or the normal attributes of ownership such as receipt of income and control_over the operation or use of the property with little or no chance of being compensated therefor revrul_62_197 1962_2_cb_66 clarified by revrul_64_149 1964_1_cb_233 modified by revrul_69_498 1969_2_cb_31 the expropriation or confiscation of property by a foreign government is considered a loss under sec_165 and an involuntary_conversion for purposes of sec_1231 see revrul_72_1 1972_1_cb_52 see also revrul_62_197 situation at the outset we note that taxpayer and the field differ with respect to whether there was an asset that constituted property subject_to possible seizure taxpayer argues that the partnership held substantial rights in the ppc in the project rights that had been approved by the region and country officials and in partnership itself and was effectively deprived of those rights by the actions of region power and region commission the field in contrast argues that taxpayer’s interest in the ppc never rose to the level of a property interest that could be seized since it was the continuing subject of negotiation and points out that the government approvals were permissive not mandatory and did not amount to fixed rights that were then taken away we find it unnecessary to resolve this dispute because even if we assume that taxpayer is correct and there existed property rights that could be seized under these facts they were not taxpayer asserts several propositions in support of its position first since region power was a state-owned enterprise it was an instrumentality of region and country capable of an act of seizure for federal tax law purposes similarly since we conclude that taxpayer’s property was not taken by government action we do not reach the question whether if so the property was taken for public use postf-114404-09 second the findings of the insurance arbitration panel that the loss did not result from an expropriation by a host government under the insurance_policy do not determine the federal tax consequences third seizure need not involve a physical tangible asset fourth a seizure need not involve an official direct act of expropriation whereby a government obtains or a taxpayer is deprived of legal_title to property rather a seizure may occur indirectly when government actions effectively deprive a taxpayer of the beneficial attributes of ownership in an asset fifth a purported sale may be in substance a means of compensating a taxpayer for a seizure in connection with the last two points taxpayer cites authorities holding that while a voluntary sale is not an involuntary_conversion in certain circumstances an involuntary_conversion of one asset may result in an involuntary_conversion of another asset that together form a single economic unit even if the second asset is sold to a third party although there is support for all these propositions they do not establish that there was in fact a seizure on any given set of facts we will discuss each proposition in turn and their application to this specific situation in support of the proposition that region power was a government instrumentality taxpayer cites the 276_br_360 a contract dispute in which the parties conceded that for purposes of the foreign sovereign immunities act of u s c et seq fsia the taiwan power company was an agency_or_instrumentality of the republic of china taiwan as all of its shares were held on behalf of taiwan’s ministry of economic affairs we agree that in appropriate circumstances actions by an entity such as region power may be construed as government actions however we do not agree that state ownership by itself necessarily converts all actions by a state-owned company into government actions if a company is acting in its own commercial interest rather than as an agent of the government the federal tax result should not differ based solely on who owns the company or the economic system in which the transactions occur thus the inquiry here is whether region power was acting in a governmental or commercial capacity similarly the fact that a utility or other company has control of a limited resource such as a power grid and is therefore subject_to government regulation does not in our view render all its actions government actions while the shaw group case cited by taxpayer is of limited usefulness in interpreting federal tax law we note that it illustrates this basic distinction as the court observed the fsia provides for an exception to immunity if a foreign government or instrumentality is engaged in essentially private commercial activities that have an impact on the united_states see b r pincite postf-114404-09 in the present case the facts indicate that region power in refusing to enter into an interconnection agreement on terms satisfactory to taxpayer was not exercising regulatory or other governmental powers or otherwise acting on behalf of region or country rather as the insurance arbitration panel found it was acting pursuant to its economic self-interest because it wished to sell power to company itself after the reorganization of region bureau regulatory supervision was separated and vested in region commission region power had the responsibility for electric power in region solely from a commercial business perspective region power’s role was to serve as a market-oriented independent competitor as such region power’s role was to act in its own commercial interest thereby having autonomy over its own commercial operations and was responsible for its own profits and losses region power was subject_to suit for its actions and enjoyed commercial independence from governmental entities region power’s actions were motivated by the fact that it wished to sell to company itself because the market had shifted and region faced excess power capacity with respect to the second point taxpayer asserts that the specific holdings of the insurance arbitration panel involve interpretation of the terms of an insurance_contract and are not determinative of the federal tax consequences of course this is true however the thorough analysis in the arbitration decision based on a detailed and extensive record generally supports the conclusion that taxpayer’s loss resulted from market forces business setbacks and parties acting in a commercial capacity not government actions with respect to whether seizure is restricted to takings of physical assets we agree that an involuntary_conversion due to seizure does not necessarily involve the physical confiscation of a tangible asset and that in appropriate circumstances there may be a seizure of an intangible asset such as corporate stock or a partnership_interest see eg revrul_72_1 situation seizure of stock see also rev ruls and stock cf 48_tc_711 interest in nationalized partnership the taxpayer has not established however that a nationalization or other government seizure such as occurred in the cited rulings and cases occurred here taxpayer’s last three points are related inasmuch as they bear on the possibility that the facts and circumstances in a given case may indicate that there is an indirect de_facto government seizure of property even though title to property is not formally transferred to the government and the transaction may involve a seemingly voluntary sale we do not question this general proposition see eg revrul_82_147 1982_2_cb_190 federal designation of wilderness area coupled with provision authorizing purchase of affected properties resulted in taking of resort under sec_1033 because resort postf-114404-09 was no longer suitable for intended commercial use similarly where two properties form a single economic unit a government taking of one may be an involuntary_conversion of the other see 30_tc_741 acq revrul_59_361 1959_2_cb_183 however we believe that such an indirect seizure did not occur here and that the taxpayer’s authorities and analogies are distinguishable for example revrul_82_147 is distinguishable because it involved the exercise of the federal government’s power to legislate in the present case taxpayer’s loss was not the result of legislation or other regulatory or governmental action taxpayer argues that the ppc in this case was crucial to the success of the joint_venture and that in certain circumstances the termination of a contract may result in an involuntary_conversion for tax purposes citing several private letter rulings that held that a state electric utility’s threat to condemn a power generator’s plant unless the generator terminated a power purchase agreement caused the termination of the contract and the sale of the plant to be an involuntary_conversion see eg plr plr lexis under federal_law informal documents such as private letter rulings are without value as precedent sec_6110 in any case these documents are distinguishable because the utilities in those cases were exercising the uniquely governmental power of eminent_domain which had been delegated to them by the state see eg revrul_74_8 1974_1_cb_200 in the present case by contrast region power was not vested with regulatory or other governmental powers and neither region commission nor any other region or country government body with such powers asserted them to thwart the project if anything they expressed continuing support for the project taxpayer argues that expropriation or seizure can be covert citing an arbitration decision under the north american free trade agreement nafta metalclad corporation v the united mexican states i l m in which a mexican municipality denied the claimant a landfill permit after the claimant had obtained all mexican federal and state approvals for the project the tribunal held that this action was an expropriation under nafta assuming that the metalclad decision is useful precedent for the current question under federal tax law we find it distinguishable since it involved an action by a governmental body a mexican municipality in the present case taxpayer has not demonstrated that its loss resulted from governmental action covert or otherwise the approvals by country officials allowed partnership to undertake construction of the project as a joint_venture these approvals however were permissive and not mandatory in nature and did not require or promise that region power would in fact enter into agreements that might be necessary for the project to go forward such as the in this discussion we do not stress the distinctions between various forms of government action such as seizure taking condemnation and requisition or the fact that certain tax provisions may be triggered by the threat of requisition or condemnation these distinctions may be relevant in other contexts postf-114404-09 interconnection agreement with the partnership the governmental approvals simply authorized the parties to connect to the grid on commercial terms which of course would have to be worked out with and agreed to by region power the parties negotiated about an agreement but an agreement was never reached taxpayer has not shown that region or country officials covertly revoked binding approvals they had issued similarly the fact that region commission and other region or country officials did not force region power to interconnect did not amount to a passive seizure even assuming that such an event is possible under sec_1231 taxpayer argues that the sale of its interest in partnership should be treated as an involuntary_conversion rather than a sec_741 capital_loss under one of two theories first it argues that under the single economic unit theory of masser and revrul_59_361 the seizure of the ppc rendered the sale of the partnership part of an involuntary_conversion this theory fails however because as discussed above even if we assume that taxpayer had property rights in the ppc the ppc was not seized by a government body or instrumentality second the taxpayer argues that the purported purchase was in fact a payment of compensation by region or country officials however taxpayer has not shown this to be the case taxpayer points to evidence indicating that in connection with the sale taxpayer waived certain rights and actions it may have had against company region power and other parties it is common however for parties who have negotiated a sale to waive rights of recovery and other potential actions with respect to the transferred property such waivers do not typically convert the sale into something else for tax purposes please call -------------- at -------------------- if you have any further questions
